9 F.3d 108
145 L.R.R.M. (BNA) 2200
NOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.KYSOR/CADILLAC, an Operating Division of Kysor IndustrialCorporation, Petitioner/Cross-Respondent,v.NATIONAL LABOR RELATIONS BOARD, Respondent/Cross-Petitioner.
Nos. 92-6111, 92-6223.
United States Court of Appeals, Sixth Circuit.
Oct. 19, 1993.

Before:  JONES and NORRIS, Circuit Judges;  and JARVIS, Chief District Judge.*
PER CURIAM.


1
Petitioner/Cross-Respondent Kysor/Cadillac ("Kysor"), an operating division of Kysor Industrial Corporation, petitions for review of an Order of the National Labor Relations Board ("NLRB") (No. 92-6111).  Respondent/Cross-Petitioner NLRB seeks enforcement of the Order (No. 92-6223).  At issue is whether Kysor violated Sections 8(a)(1) and (5) of the National Labor Relations Act, 29 U.S.C. Secs. 158(a)(1), (5) (1988), by implementing a drug-testing policy and, pursuant to that policy, terminating the employment of two individuals.  The NLRB found that Kysor violated these provisions.


2
Upon thorough review of the record, we find adequate support for the NLRB's finding and no errors of law material to the disposition of this case.  Accordingly, Kysor's petition is DENIED and the NLRB's cross-petition for enforcement is GRANTED.



*
 The Honorable James H. Jarvis, Chief United States District Judge for the Eastern District of Tennessee, sitting by designation